DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 17 and 19 objected to because of the following informalities:  Both claims recite the limitation "the baffle a main body and a bottom flap that is formed by bending the baffle along the fold line." Examiner recommends amending the limitation to “the baffle comprises a main body and bottom flap…” to correct the grammatical error.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the drafter vent assembly" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Examiner notes the limitation recited in line 8 of the claim defines the drafter vent assembly and could provide antecedent basis if an amendment is made placing it before the limitation in line 4 of the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 9, 10, 12, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okada (WO 2013/175842 A1).
Regarding claim 1, Okada discloses a vehicle compartment vent structure comprising a rear wall structure (Okada 10) that defines the rear area of a passenger compartment. The rear wall comprises a drafter vent assembly (Okada 15) installed to the wall to cover at least one vent opening (see Okada figure 1), a baffle (Okada 12) installed to the rear wall structure adjacent to the vent assembly and configured to dampen sound (Okada translation ln 54-58) from entering through the vent assembly, and a trim panel (Okada 11) installed to the rear wall structure contacting the baffle (see Okada figures 3 and 4) where the panels all meet at the edges of the figure. Examiner notes that a baffle is defined as “a device (such as a plate, wall, or screen) to deflect, check, or regulate flow or passage (as of a fluid, light, or sound)” by Merriam-Webster Dictionary and therefore Okada’s reinforcing plate around which air flows (see Okada figure 2) is functional as a baffle.
Regarding claim 2
Regarding claim 9, the baffle (Okada 12) includes a main body (see annotated figure), and a bottom flap (see annotated figure). Examiner notes that the claim is a product by process claim and that Okada discloses the final product of the process and therefore reads upon the limitations of the claim.

    PNG
    media_image1.png
    651
    548
    media_image1.png
    Greyscale

Okada figure 2 (annotated)
Regarding claim 10, Okada discloses a vehicle passenger compartment vent structure comprising a rear wall structure (Okada 10) defining a rearward area of the passenger compartment of a vehicle with a vent opening (see Okada figure 1). The vent structure further comprises a drafter vent assembly (Okada 15) installed to the wall covering the opening (see Okada figure 1), a trim panel (Ikeda 11) to conceal the vent assembly. The rear wall and trim panel define an air outlet passageway (see Ikeda figure 2) to vent air from the vehicle interior to the exterior through the drafter vent. Ikeda further discloses a baffle (Ikeda 12) installed to the rear structure adjacent to the drafter vent such that the trim panel contacts the baffle (see Ikeda figures 3 and 4) where the baffle, trim panel, and rear wall structure meet. The baffle defines part of the air outlet passageway (see Ikeda figure 2) and the baffle is configured to dampen sound from outside the passenger compartment (Ikeda translation ln 54-58). Examiner notes that a baffle is defined as “a device (such as a plate, wall, or screen) to deflect, check, or regulate flow or passage (as of a fluid, light, or sound)” by Merriam-Webster Dictionary and therefore Okada’s reinforcing plate around which air flows (see Okada figure 2) is functional as a baffle.
Regarding claim 12, Okada as applied to claim 10 discloses the baffle is vertically oriented (see Okada figure 2) and is perpendicular to an interior surface of the rear wall structure (see Okada figure 3).
Regarding claim 19, Okada as applied to claim 10 discloses the baffle comprises a main body (see annotated figure) and a bottom flap (see annotated figure). Examiner notes that the claim is a product by process claim and that Okada discloses the final product of the process and therefore reads upon the limitations of the claim.

    PNG
    media_image1.png
    651
    548
    media_image1.png
    Greyscale

Okada figure 2 (annotated)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-5, 10, and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sturza et al. (US 2020/0114731 A1) in view of Braun et al. (US 2009/0217608 A1).
Regarding claim 1, Sturza discloses a vehicle passenger compartment vent structure comprising a rear wall structure (Sturza 18) that includes a drafter vent (Sturza 72) installed into a vent opening, and a trim panel (Sturza 30) installed to the rear wall structure.
Sturza is silent regarding a baffle installed to the rear wall configured to damp sound.
However, Braun teaches a vehicle ventilation assembly comprising a vent outlet (Braun 5) with a pair of adjacent baffles (Braun 4) extending from an inner wall (Braun 6) to an outer wall (Braun 2) to direct airflow through a space between panels towards the vent outlet (see Braun figure 1). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Sturza’s vehicle passenger compartment vent structure by adding Braun’s baffles extending from an inner wall to an outer wall adjacent to the vent outlet to direct the airflow towards the outlet improving ventilation performance. Examiner notes that Sturza and Braun do not explicitly recite sound dampening however, one of ordinary skill in the art would understand that adding baffles to a flowspace will dampen noise.
Regarding claim 2, Sturza as modified by Braun and applied to claim 1 teaches a vertical rear wall and trim panel (see Sturza figure 3) and therefore when Braun’s baffle (Braun 4) will be vertically oriented. Further Braun teaches the baffles (see Braun figure 1) are perpendicular to the rear wall and trim panel.
Regarding claim 3, Sturza as modified by Braun and Applied to claim 1 teaches a baffle (see Braun figure 1) abutting the vent outlet on each side and therefore one of the baffles will be on the outboard side of the vent assembly.
Regarding claim 4, Sturza and Braun as applied to claim 1 teach the vent assembly is vertically oriented (see Sturza figure 4) and further teach a baffle abutting each side of the vent (see Braun figure 1). Therefore one of the baffles will be on the outboard side of the vent assembly.
Regarding claim 5, Sturza and Braun as applied to claim 1 are silent regarding the baffle including a seal.
However, Braun further teaches a seal member (Braun 14 and 9) for attaching the baffles to the wall and trim panel. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Sturza’s vehicle passenger compartment vent structure to utilize Braun’s seal in addition to the baffles to prevent air from leaking along the baffle edges thereby improving airflow.
Regarding claim 10, Sturza discloses a vehicle passenger compartment vent structure comprising a rear wall structure (Sturza 18) defining the rear of a passenger compartment (see Sturza figure 3) with a vent opening (see Sturza figure 3), a trim panel (Sturza 30) installed to the rear wall concealing the vent opening (see Sturza figure 2), and a drafter vent assembly (Sturza 72) installed to the rear wall surface.
Sturza is silent regarding a baffle.
 However, Braun teaches a vent structure comprising a vent outlet (Braun 5) with a pair of adjacent baffles (Braun 4) extending from an inner wall (Braun 6) to an outer wall (Braun 2) to define a 
Regarding claim 12, Sturza as modified by Braun and applied to claim 10 teaches a vertical rear wall and trim panel (see Sturza figure 3) and therefore when Braun’s baffle (Braun 4) will be vertically oriented. Further Braun teaches the baffles (see Braun figure 1) are perpendicular to the rear wall and trim panel.
Regarding claim 13, Sturza as modified by Braun and Applied to claim 12 teaches a baffle (see Braun figure 1) abutting the vent outlet on each side and therefore one of the baffles will be on the outboard side of the vent assembly.
Regarding claim 14, Sturza as modified by Braun and Applied to claim 10 teaches a baffle (see Braun figure 1) abutting the vent outlet on each side and therefore one of the baffles will be on the outboard side of the vent assembly.
Regarding claim 15, Sturza and Braun as applied to claim 10 are silent regarding the baffle including a seal.
However, Braun further teaches a seal member (Braun 14 and 9) for attaching the baffles to the wall and trim panel. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Sturza’s vehicle passenger compartment vent structure to utilize Braun’s seal in addition to the baffles to prevent air from leaking along the baffle edges thereby improving airflow.
Claim  6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okada (WO 2013/175842 A1) as applied to claim 1 above, and further in view of Smith (US 2010/0227540 A1).
Regarding claim 6, Okada as applied to claim 1 teaches the baffle (Okada 12) has a bend formed along a horizontal line (see Okada figure 2). However, Okada is silent regarding score lines defining the bend line.
However, Smith teaches a vent system for an attic comprising a ventilation tube (Smith 50) comprising a bent flap (Smith 52) bent from the main tube structure along a score line (Smith 55).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Okada’s baffle utilizing Smith’s teaching of a score line defining a fold line to make manufacturing easier and to increase accuracy of the fold location.
Regarding claim 7, Okada and Smith as applied to claim 6 teach a baffle comprising a main body (see annotated figure) and a bottom flap (see annotated figure) formed by bending along a fold line (Okada [0032]).

    PNG
    media_image1.png
    651
    548
    media_image1.png
    Greyscale

Okada figure 2 (annotated)
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okada (WO 2013/175842 A1) as applied to claim 10 above, and further in view of Flowerday (US 2008/0076344 A1).
Regarding claim 11, Okada as applied to claim 10 above is silent regarding the drafter vent assembly comprising a plurality of vent doors.
However, Flowerday teaches a drafter vent assembly comprising a plurality of vent doors (Flowerday 16) that open in response to an outward airflow (Flowerday [0016]-[0017]) of air exiting the cabin and closes in the absence of an outward flow (Flowerday [0017]) to prevent air entry through the vent assembly.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Okada’s vent assembly to incorporate Flowerday’s vent doors to improve HVAC efficiency of the vehicle by preventing unconditioned external air from entering the vehicle.
Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okada (WO 2013/175842 A1) as applied to claim 10 above, and further in view of Smith (US 2010/0227540 A1).
Regarding claim 16, Okada as applied to claim 10 teaches the baffle (Okada 12) has a bend formed along a horizontal line (see Okada figure 2). However, Okada is silent regarding score lines defining the bend line.
However, Smith teaches a vent system for an attic comprising a ventilation tube (Smith 50) comprising a bent flap (Smith 52) bent from the main tube structure along a score line (Smith 55).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Okada’s baffle utilizing Smith’s teaching of a score line defining a fold line to make manufacturing easier and to increase accuracy of the fold location.
Regarding claim 17, Okada and Smith as applied to claim 15 teach a baffle comprising a main body (see annotated figure) and a bottom flap (see annotated figure) formed by bending along a fold line (Okada [0032]).
Allowable Subject Matter
Claims 8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 8 and 18 both recite a limitation regarding the bottom flap of the baffle contacting a side surface and positioning the main body to contact the drafter vent assembly. This is not taught by the prior art of record.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-4, and 10-14 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, and 7-9 of copending Application No. 16/375,178 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because: 
Regarding claim 1 of the present application, the first claim of the reference application discloses a vehicle passenger compartment vent structure comprising a rear wall structure defining a rearward area of the passenger compartment with a vent opening, and a trim panel installed to the rear wall structure. Claim 7 of the reference application further discloses a baffle installed to the surface of the rear wall adjacent to the vent opening extending to (and therefore contacting) the trim panel. Claim 9 of the reference application further discloses a drafter vent assembly attached to the rear wall to cover the vent opening. Examiner notes that claim 1 discloses a flowpath from the opening in the trim 
Regarding claim 2 of the present application, claim 8 of the reference application as applied to claim 1 discloses that the baffle is vertically oriented and is perpendicular to the upright interior surface of the rear wall structure.
Regarding claim 3 of the present application, claim 9 of the reference application as applied to claim 2 of the present application further discloses the drafter vent assembly is vertically oriented with the baffle abutting an outboard edge of the drafter vent.
Regarding claim 4 of the present application, claim 9 of the reference application as applied to claim 1 of the present application further discloses the drafter vent assembly is vertically oriented with the baffle abutting an outboard edge of the drafter vent.
Regarding claim 10 of the present application, claim 1 of the reference application discloses a vehicle passenger compartment vent structure that comprises a rear wall structure defining a rearward area of a passenger compartment with at least one vent opening and a trim panel installed to the rear wall structure to define an air outlet passageway to vent air out of the vehicle interior. Claim 7 of the reference application further discloses a baffle installed to the interior of the rear wall structure extending to the trim panel defining an end portion of the air outlet passageway. Claim 9 of the reference application further discloses a drafter vent assembly attached to the rear wall covering the vent opening. Examiner notes that claim 1 discloses a flowpath from the opening in the trim panel to the outlet and therefore the outlet would be covered by the trim panel. Therefore, the reference application’s claims teach all of the limitations of the present applications claim.
Regarding claim 12
Regarding claim 13 of the present application, claim 9 of the reference application as applied to claim 12 of the present application further discloses the drafter vent assembly is vertically oriented with the baffle abutting an outboard edge of the drafter vent.
Regarding claim 14 of the present application, claim 9 of the reference application as applied to claim 10 of the present application further discloses the drafter vent assembly is vertically oriented with the baffle abutting an outboard edge of the drafter vent.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for relevant art not relied upon.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R BRAWNER whose telephone number is (571)272-0228.  The examiner can normally be reached on Monday - Thursday 8:00am - 4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/CHARLES R BRAWNER/               Examiner, Art Unit 3762     

/STEVEN B MCALLISTER/               Supervisory Patent Examiner, Art Unit 3762